Exhibit 10.54
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request
for confidential treatment that has been filed with the Securities and Exchange
Commission.
AMENDMENT NO. 6
TO THE MASTER SERVICES AGREEMENT
BY AND BETWEEN
AMGEN INC. AND INTERNATIONAL BUSINESS MACHINES CORPORATION
This Amendment Number 6 (“Amendment”) is entered into effective as of
September 23, 2010 (the “Amendment Effective Date”) by and between Amgen Inc.
(“Company”) and International Business Machines Corporation (“Supplier”).
RECITALS
A. Company and Supplier entered into that certain agreement titled “Master
Services Agreement” effective as of October 22, 2008 pursuant to which Supplier
is to provide certain information systems infrastructure related services (the
“Original Agreement”).
B. Thereafter, Company and Supplier entered into that certain document titled
“Amendment No. 1 to the Master Services Agreement” dated January 23, 2009,
pursuant to which [*].
C. Thereafter, Company and Supplier entered into that certain document titled
“Amendment Number 4 to the Master Services Agreement” dated April 1, 2009,
pursuant to which [*].
D. Thereafter Company and Supplier entered into that certain document titled
“Amendment Number 2 to the Master Services Agreement” dated July 17, 2009,
pursuant to which [*].
E. Thereafter, Company and Supplier entered into that certain document titled
“Amendment Number 3 to the Master Services Agreement” dated October 6, 2009,
pursuant to which [*].
F. Thereafter, Company and Supplier entered into that certain document titled
“Amendment Number 4 to the Master Services Agreement” dated May 1, 2009,
pursuant to which [*].
G. Thereafter, Company and Supplier entered into that certain document titled
“Amendment Number 5 to the Master Services Agreement” dated December 14, 2009,
pursuant to which [*]. The Original Agreement together with Amendments 1, 2, 3,
4 and 5 shall be referred to herein as the “Agreement.”
H. Company and Supplier desire, and are willing, to amend the Agreement as set
forth herein.
NOW THEREFORE, in consideration of the promises and mutual covenants set forth
or referenced herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties have reviewed and
accepted all referenced material and any appendices, exhibits
Confidential
Amgen-IBM Amendment #6

Page 1



--------------------------------------------------------------------------------



 



or other attachments hereto and agree to be bound by the terms and conditions
set forth in the Agreement as modified herein as follows:
1. DEFINITIONS

  1.1   Capitalized Terms. All capitalized terms not defined herein shall have
the meaning ascribed to them in the Agreement. In the event of a conflict
between the capitalized terms defined and set forth in this Amendment and the
defined terms of the Agreement, the definitions set forth in this Amendment
shall control.

2. AMENDMENTS TO THE AGREEMENT
The amendments set forth below shall be effective beginning on the Amendment
Effective Date, unless otherwise indicated.
2.1 Master Services Agreement.
2.1.1 The Parties hereby agree to add the following language to the Agreement as
a new second paragraph of Section 13.6 of the Agreement:
For the Company Provided Equipment that Company wishes Supplier to dispose of,
Company represents, warrants and covenants to Supplier: (1) that Company has and
will transfer full legal and beneficial title to all such Company Provided
Equipment to Supplier free and clear of any and all encumbrances, liens,
pledges, legal obligations or other restrictions of any type; and (2) such
Company Provided Equipment is not contaminated by any hazardous or toxic
substance or waste that is not integral to the original equipment or otherwise
expected to occur in a normal business environment. Upon receipt of the Company
Provided Equipment designated by Company for disposal by Supplier, Supplier will
evaluate each item and reserves the right to reject such Company Provided
Equipment if Company is not in compliance with any of the representations,
warranties or covenants outlined in this Section 13.6. Supplier will provide
written notice to Company of any rejected Company Provided Equipment within
thirty (30) business days of receipt by Supplier. Any Company Provided Equipment
not rejected as provided herein will be deemed accepted. For Company Provided
Equipment accepted by Supplier, Supplier will provide to Company a listing of
all such Company Provided Equipment by serial number. Title to such Company
Provided Equipment will pass to Supplier when accepted by Supplier as outlined
in this Section 13.6. Risk of loss will transfer to Supplier upon receipt of the
Company Provided Equipment by Supplier.
2.1.2 The Parties hereby agree to add the following language to the Agreement as
a new Section 23.14(D) of the Agreement:
If applicable to Supplier in performance of the Services, Supplier shall comply
with the employee notice and related obligations found at 29 CFR Part 471,
Appendix A to Subpart A, and to the extent that such notice and related
obligations are required by Applicable Law to be incorporated into the
Agreement, they are hereby so incorporated.
[*]
3. GENERAL TERMS
This Amendment may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties. This
Amendment, when read in conjunction with the Agreement (including all exhibits,
attachments, and schedules thereto) constitutes the entire agreement between the
Parties with respect to the subject matter of this Amendment and pursuant to the
terms of this Amendment supersedes all prior agreements, whether written or
oral, with respect to the subject matter of this Amendment. Unless any amendment
set forth above expressly provides for a different effective date, as of the
Amendment Effective Date, the terms and conditions set forth in this Amendment
shall be deemed a part of the Agreement for all purposes. In the event of a
conflict or inconsistency between the terms and conditions set forth in this
Amendment and those set forth in the Agreement, the terms and conditions of
Confidential
Amgen-IBM Amendment #6

Page 2



--------------------------------------------------------------------------------



 



the Agreement shall control. Except as amended and supplemented hereby, all of
the terms and conditions of the Agreement shall remain and continue in full
force and effect and apply hereto.
IN WITNESS THEREOF, the authorized representatives of the Parties have executed
this Amendment to the Agreement.

                                AMGEN INC.           INTERNATIONAL BUSINESS
MACHINES CORPORATION      
 
                              Signature: /s/ Robert E. Kuntz   Signature: /s/
John Lydon       Name: Robert E. Kuntz       Name: John Lydon       Title:
Category Manager       Title: Senior Project Exec       Date: September 24, 2010
      Date: September 29, 2010      

Confidential
Amgen-IBM Amendment #6

Page 3